Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Russell (Reg. No.: 68,471) on 19 February 2021.
The application has been amended as follows: 

1.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to:
	execute an application configured to interact with a centralized immutable log stored on a server;
	receive a security question associated with a user and an answer to the security question;
	generate a record for the centralized immutable log, the record comprising the security question, the answer, and authentication information;
transmit a request to the server to add the record to the centralized immutable log;
receive a record identifier for the record in the centralized immutable log, wherein the  centralized immutable log is a blockchain, the record is a block in the blockchain, and the record identifier is a block identifier;
update to configure second request to validate an identity of the user.

2.	(Canceled)

4.	(Currently Amended) The medium of claim 1, wherein the record further comprises an audit record indicating a time that the record was last requested and a source associated with [[the]] a last request for the record.

6.	(Currently Amended The medium of claim 1, wherein the application further receives a seed identifier allowing the application to decrypt information stored in the centralized immutable log.

7.	(Currently Amended) The medium of claim 1, wherein the request to validate the identity of the user is received in response to a request to reset a password of the user at a website that relies on the centralized immutable log to provide the security question.

8.	(Currently Amended) A computer-implemented method, comprising: 
	executing, by a processor, an application configured to interact with an 
	receiving, by the processor via one or more interfaces, a security question associated with a user and an answer to the security question;
	generating, by the processor, a record for the immutable log, the record identified by a record identifier and the record comprising the security question, the answer, and authentication information, wherein the  immutable log is a blockchain, the record is a block in the blockchain, and the record identifier is a block identifier;
communicating, by the processor and via 
receiving, by the processor and via 

9.	(Canceled)

10.	(Currently Amended) The method 

11.	(Currently Amended) The method 

12.	(Currently Amended) The method medium of claim 11, further storing instructions for retrieving the audit record and displaying the audit record on a display device. 

13.	(Currently Amended) The method 

14.	(Currently Amended) An apparatus, comprising:
 a network interface configured to interact with a server storing a blockchain;

a hardware processor circuit to execute the instructions, the instructions when executing, to cause the hardware processor circuit to:
	cause interaction with an the server;
	receive a security question associated with a user and an answer to the security question;
	generate a record for the immutable log, the record comprising the security question, the answer, and authentication information;
transmit a request to the server to add the record to the immutable log;
receive a record identifier for the record in the immutable log, wherein the immutable log is the blockchain, the record is a block in the blockchain, and the record identifier is a block identifier;
update the client-side program update to configure the client-side program second request to validate an identity of the user.	

15.	(Canceled)

17.	(Currently Amended) The apparatus of claim 14, wherein the record further comprises an audit record indicating a time that the record was last requested and a source associated with [[the]] a last request for the record.
Allowable Subject Matter
Claims 1, 3-8, 10-14 and 16-20 are allowed.
The claims are directed to novel and non-obvious non-transitory computer-readable mediums, computer-implemented methods and apparatuses, requiring, at least in part, transmit a request to the server to add the record to the centralized immutable log; receive a record identifier for the record in 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435